           Case 1:17-cr-00377-RJS Document 38 Filed 08/24/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 UNITED STATES OF AMERICA


          -v-
                                                            No. 17-cr-377 (RJS)
                                                                 ORDER
 DARNELL FEAGINS,

                               Defendant.


RICHARD J. SULLIVAN, Circuit Judge:

         On June 26, 2020, the Court scheduled a violation of supervised release hearing for

August 27, 2020 at 10:00 a.m. (Doc. No. 37.) IT IS HEREBY ORDERD THAT the August

27 hearing is adjourned sine die.



SO ORDERED.

Dated:          August 21, 2020
                New York, New York


                                                  RICHARD
                                                  R ICHARD J. SULLIVAN
                                                               SUULLLIVAN
                                                  UNITED STATES CIRCUIT JUDGE
                                                  Sitting by Designation
